Citation Nr: 0719792	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a physical 
altercation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen a claim for service 
connection for residuals of a physical altercation, including 
headaches.  By a March 2006 decision, the Board found that 
new and material evidence had been submitted and the claim 
was reopened.  However, the Board also found that additional 
development was necessary regarding the underlying claim for 
service connection, and the service connection claim was 
remanded in March 2006, and then again in November 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, additional 
development is needed prior to further disposition of the 
claim.

In November 2006, the Board remanded the claim for the 
purpose of obtaining an opinion as to whether the veteran's 
headaches and diagnosed psychiatric disorder were related to 
the head injury he sustained in service.  The examiner was 
specifically asked to reconcile his or her opinion with the 
January 2003, August 2003, and March 2004 letters from the 
veteran's private physician in which the physician stated 
that the veteran's chronic headaches were post-traumatic or 
post-concussive in nature, and were therefore likely related 
to head trauma sustained in service, and the March 2004 
opinion from the veteran's VA psychiatrist that the veteran's 
mood disorder was the result of brain injury.  On VA 
examination in December 2006, the examiner determined that 
the veteran's headaches were not post-concussive in nature, 
but did not address the veteran's diagnosed mood disorder.  
As a result, it remains unclear to the Board whether the 
veteran's diagnosed mood disorder is the result of the head 
injury he sustained in service.  Accordingly, the Board finds 
that a remand for an additional opinion is necessary.  
38 C.F.R. § 3.159(c)(2);  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folders to a VA 
psychologist for a review of the claims 
folders in conjunction with 
ascertaining whether there are any 
current residuals of a head trauma 
sustained in service, to include an 
organic mood or affective disorder.  No 
further examination of the veteran is 
necessary, unless the examiner 
determines otherwise.  The examiner 
should indicate that the claims folder 
has been reviewed and that he or she 
has taken into account the medical 
records of prior treatment referable to 
an organic mood disorder.  The examiner 
should identify all currently existing 
disorders that may be related to the 
head trauma sustained in service, and 
then, based upon a review of the 
historical records and medical 
principles, provide an opinion as to 
whether it is as likely as not (50 
percent probability or greater) that 
any current disability is etiologically 
related to head trauma sustained during 
active service.  

The examiner should specifically 
attempt to reconcile the opinion with 
the March 2004 opinion from the 
veteran's VA psychiatrist finding that 
the veteran's mood disorder was the 
result of brain injury.  If the 
examiner finds that the veteran's mood 
disorder is as likely as not the result 
of head trauma, the examiner should 
also comment as to likelihood that the 
mood disorder is the result of the head 
trauma sustained in service, as opposed 
to the head trauma sustained prior to 
entering active service.  The rationale 
for all opinions expressed must be 
provided.

2.  Then, readjudicate the claim for 
service connection for residuals of a 
physical altercation.  If further 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appellant an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

